Citation Nr: 0432731	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  00-16 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of the excision of a right thigh lipoma.  

2.  Entitlement to service connection for the claimed 
postoperative residuals of a deviated nasal septum to include 
upper respiratory disease.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected chronic right foot pain 
syndrome due to surgeries.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from March 1983 to 
December 1985 and from October 1986 to May 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

The veteran testified at a hearing at the RO in November 
2000.  

By April 2001 Hearing Officer's decision, the RO granted an 
increased rating of 30 percent for the service-connected 
right foot disability.  

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.  

The issues of service connection for the residuals of the 
excision of a right thigh lipoma is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The service-connected right foot disability is shown to 
be severely disabling but not to have resulted in loss of the 
foot.  

2.  The veteran initially manifested a deviated nasal septum 
and upper respiratory disease including rhinosinusitis during 
his extensive period of active service.  

3.  The veteran currently is shown to have upper respiratory 
disability manifested by postnasal drip and nasal congestion 
that as likely as not is due to rhinosinusitis and the 
deviated nasal septum corrected by surgery in his period of 
active service.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for the veteran's right foot disability have not been 
met at any time during the appeal period.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Code 5167, 5284 (2004).  

2.  By extending the benefit of the doubt to the veteran, his 
upper respiratory disability manifested by postnasal drip and 
nasal congestion is due to the postoperative residuals of a 
deviated nasal septum and rhinosinusitis that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the claims discussed hereinbelow.  The Board 
is unaware of, and the veteran has not identified, any 
additional evidence which is necessary to make an informed 
decision on this issue.  Thus, the Board believes that all 
relevant evidence which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing at the RO.  

Further, by November 2001, September 2002 and February 2004 
letters and by February 2004 Supplemental Statement of the 
Case, he and his representative have been notified of the 
evidence needed to establish the benefits sought, and he has 
been advised via these documents regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  The veteran's 
service-connected disability in this regard has been fully 
evaluated for rating purposes.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  To the extent that the 
action hereinbelow is favorable to the veteran, any 
deficiency in notice must be considered harmless.  


Factual Background 

A careful review of the service medical records shows that 
the veteran was treated multiple upper respiratory complaints 
including nasal stuffiness and an occasional inability to 
breathe through his nose.  The manifestations were not to be 
occupationally related.  In May 1985, the assessment was that 
of rhinosinusitis.  The veteran underwent a septoplasty in 
November 1985.  

A December 1999 report of a private podiatrist indicated that 
the veteran was incapable of right foot weight bearing for 
extended periods.  He used a cane on occasion and did not 
respond to treatment.  

On January 2000 VA orthopedic examination report, the 
examiner noted the veteran's history of right foot surgeries 
in service due to right heel spurs.  The examiner noted 
chronic right foot swelling as well as lack of right foot 
endurance.  Additionally, the veteran reported reliance on a 
cane when walking more than half a block.  

On physical examination, the examiner observed two right foot 
postoperative scars one of which measured one inch and the 
other that measured two inches.  There was slight right foot 
edema.  There was tenderness of the right plantar surface.  
An X-ray study of the right foot was within normal limits.  
The examiner diagnosed chronic right foot pain syndrome 
following multiple foot surgeries for calcaneal spurs.  

Following a May 2000 private podiatric examination, the 
veteran was said the be able to stand for just four hours.  
According to this podiatrist, the veteran had a loss of 30 
percent of right foot motion.  

When examined by VA in June 2000, shortly after service, the 
veteran reported a history of having an operation for a 
deviated nasal septum and sinus manifestations in 1984.  He 
reported having had postnasal drip and constant nasal 
congestion.  The diagnosis included those of bronchial asthma 
and status post operation for deviated nasal septum and sinus 
surgery.  

In a July 2000 statement, a private physician reported that 
the veteran complaints of increased headaches and postnasal 
drip.  

At a November 2000 hearing at the RO, the veteran testified 
that he took pain medication due to right foot pain.  He 
stated that he could not stand for any length of time and 
standing exacerbated right foot pain.  He suffered from 
constant right foot pain and indicated that his foot became 
discolored by the end of the day.  Climbing stairs according 
to him entailed pain and was difficult.  

On January 2001 VA examination for scars, the examiner noted 
no tenderness, adhesions, ulceration, elevation, depression, 
tissue loss, inflammation, discoloration, disfigurement or 
limitation of function pertinent to the veteran's right foot 
scars.  The examiner diagnosed scars secondary to surgery.  

On January 2001 VA neurologic examination report, the 
examiner indicated that the veteran could stand no longer 
than two to four hours a day and noted that the veteran could 
not heel toe walk, and he suffered from right foot swelling.  

On January 2001 VA examination of the feet, the examiner 
noted right foot swelling and stiffness and that the veteran 
used analgesics to ease pain.  His right foot symptomatology 
was exacerbated with any exercise, and the veteran was unable 
to run.  His right foot range of motion was decreased due to 
pain.  There was tenderness along the veteran's right foot 
scars as well as instability and weakness of the right foot.  
The diagnosis was that of right foot pain secondary to 
surgeries.  

An October 2002 VA examination report indicated that right 
foot pain caused difficulty standing.  The right foot scars 
were tender to palpation, and the right foot as a whole was 
tender to palpation.  The diagnosis was that of status post 
right heel spur resection, chronic right foot pain, and right 
foot plantar fasciitis.  


Discussion

The present appeal involves the veteran's claim that the 
severity of his service-connected right foot disability 
warrants a higher disability rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14 (2004).  A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

When a veteran has separate and distinct manifestations 
attributable to the same injury, he or she should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  

The veteran's service-connected right foot disability has 
been rated 30 percent disabling by the RO under the 
provisions of Diagnostic Code 5284.  38 C.F.R. § 4.71a.  
Under this regulatory provision, a rating of 30 percent is 
warranted for severe foot injuries.  There is no higher 
rating available under this Diagnostic Code.  

In the present case, it should also be noted that, when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  However, the Board finds that a higher 
compensation rate is not warranted for the service-connected 
right foot disability in this case.  

The provisions of Diagnostic Code 5167 provide for a rating 
of 40 percent for a disability picture manifested by loss of 
use of the foot.  However, in this case, while the service-
connected right foot disability is disabling to a significant 
degree, a disability picture reflective of loss of use is not 
demonstrated.  

Accordingly, a rating higher than the currently assigned 30 
percent is not for application in this case.  

As noted hereinabove, the veteran manifested a significant 
clinical picture of upper respiratory disease during his 
service.  This included findings consistent with 
rhinosinusitis.  These manifestations appear to have been 
related to his occupation in service at that time.  

The evidence also establishes that the veteran underwent 
surgery to correct a deviated nasal septum in service.  The 
deviated nasal septum is shown to have initially been 
manifested during service, and the surgical procedure 
apparently was accomplished as part of ameliorative care for 
his complaints of nasal stuffiness and inability to breathe 
through his nose.  

The VA examination accomplished shortly after service showed 
that the veteran had symptoms of postnasal drip and nasal 
congestion consistent ongoing upper respiratory disability.  

Given the nature of the symptoms and treatment in service, 
the Board finds that the evidentiary record is in relative 
equipoise in showing that the veteran has current upper 
respiratory disability manifested by postnasal drip and nasal 
congestion and the postoperative residuals of a deviated 
nasal septum that as likely as not had its clinical onset 
during service.  

By extending the benefit of the doubt to the veteran, service 
connection for this currently demonstrated upper respiratory 
disability is warranted.  



ORDER

An increased rating in excess of 30 percent for the service-
connected right foot disability is denied.  

Service connection for upper respiratory disability 
manifested by postnasal drip and nasal congestion and the 
residuals of a deviated nasal septum is granted.  



REMAND

From its review of the evidentiary record, the Board finds 
that it is not clear whether the veteran is claiming that he 
has current disability related to the claimed surgery 
performed for the excision of a right thigh lipoma during 
service.  Accordingly, the RO should undertake to clarify his 
assertions in this regard.  He should be asked about any 
pertinent treatment.  

The RO should also schedule VA medical examinations in order 
to determine whether there are residuals referable to the 
excision of a right thigh lipoma.  to include a postoperative 
scar.  

Hence, this matter is REMANDED for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information referable to treatment 
received by him for claimed residuals of 
the excision of a right thigh lipoma.  
The RO then should undertake all 
indicated steps to obtain records from 
any identified treatment source.  

2.  The RO then must schedule a VA 
examination in order to ascertain whether 
the veteran has residuals of the right 
thigh surgery performed in service.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic tests should be performed.  
The examiner in this regard should elicit 
from the veteran and record a complete 
clinical history referable to the claimed 
excision of right thigh lipoma.  Based on 
his/her review of the case, the examiner 
should opine as to whether the veteran 
has current disability to include 
residual scarring due to the excision of 
a right thigh lipoma in service.  A 
rationale for all opinions and 
conclusions must be provided.  

3.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may result in 
adverse consequences.  38 C.F.R. § 3.655.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any claim remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and afforded the appropriate period of 
time to respond thereto.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



